Mr. Justice Phillips delivered the opinion of the court: But one question is presented or seriously urged for the consideration of this court as a reason for the reversal of the judgment in this case. At the close of the evidence defendant below requested the court to instruct the jury that the evidence in the case was not sufficient to maintain the plaintiff's cause of action, and they should find for the defendant. The refusal of the court to give this instruction is assigned as error. The rule, may be considered as well and clearly settled in this State, that where there is evidence tending to establish the facts necessary and sufficient to sustain a verdict it is not error to refuse a peremptory instruction to find for defendant. (National Syrup Co. v. Carlson, 155 Ill. 210; New York, Chicago and St. Louis Railroad Co. v. Luebeck, 157 id. 595; Chicago and Alton Railroad Co. v. Heinrich, id. 388.) The evidence of plaintiff did tend to establish the facts necessary and sufficient to support one count of his declaration. It is not the province of this court to deal with questions involving the preponderance of the evidence or the credibility of witnesses, nor can we consider the force to be given to evidence which is only of an impeaching character. Counsel for appellant, while conceding the rule to be as above stated, urge that this case forms an exception to that general rule. "While it is true a careful and thorough examination of all the facts in this record leaves us with grave doubts as to whether any judgment should have been rendered against this appellant, yet we find in the record nothing which would exclude the case from the application of this rule, by which we are precluded from an examination of questions which are settled in other courts. There are no errors of law in this record which would call for a reversal of this judgment, and the judgment of the Appellate Court is accordingly affirmed. Judgment affirmed. Mr. Justice Cartwright took no part in the decision of this case.